            Case 19-20140       Doc 29 Filed 01/22/20 Entered 01/22/20 11:52:21               Desc
                               Confirmation Hearing (Amd Pln) Page 1 of 1
Form ntchrgcnfbk

                                   UNITED STATES BANKRUPTCY COURT
                                          Eastern District of Texas


Plaza Tower
110 N. College Avenue
Ninth Floor
Tyler, TX 75702

In     Tosha Yvette Moore                              Bankruptcy Proceeding No.: 19−20140
Re:    Debtor                                          Chapter: 13
                                                       Judge: Bill Parker

PLEASE TAKE NOTICE that a confirmation hearing will be held at

Plaza Tower, 110 N. College Avenue, Ninth Floor, Tyler, TX 75702

on 3/5/20 at 09:30 AM

to consider and act upon the following:

AMENDED CHAPTER 13 PLAN.

ANY OBJECTION TO CONFIRMATION MUST BE FILED NO LATER THAN SEVEN (7) DAYS PRIOR TO
THE CONFIRMATION HEARING

Dated: 1/22/20

                                                       Jason K. McDonald
                                                       Clerk, U.S. Bankruptcy Court



YOU ARE ADVISED that, in any hearing before this Court, corporations and partnerships must be represented by
attorneys duly admitted to practice before this Court.
